 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   BRIAN HEBERT,                                       Case No. 2:17-cv-01536-KJD-CWH
 8                                          Plaintiff,                     ORDER
 9          v.
10   THE LITIGATION DOCUMENT GROUP, et
     al.,
11
                                         Defendants.
12
13
14          Before the Court for consideration is the Report and Recommendation (#48) of
15   Magistrate Judge Carl W. Hoffman entered October 30, 2018, recommending that Defendants’
16   Motion for Leave to Amend Answer (#42) be denied. Though the time for doing so has passed,
17   Defendants have failed to file any objections to the Report and Recommendation.
18          The Court has conducted a de novo review of the record in this case in accordance with
19   28 U.S.C. § 636(b)(1) and LR IB 3-1. The Court finds that the Magistrate’s Order (#48) is
20   neither clearly erroneous nor contrary to law under Federal Rule of Civil Procedure 72(a). See
21   28 U.S.C. § 636(b)(1)(A). This Court does not have a definite and firm conviction that a mistake
22   has been made. See Weeks v. Samsung Heavy Indus. Co. Ltd., 126 F.3d 926, 943 (7th Cir.
23   1997). The Court determines that the Report and Recommendation (#48) of the United States
24   Magistrate Judge entered October 30, 2018, should be ADOPTED and AFFIRMED.
25          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
26   Recommendation (#48) entered October 30, 2018, are ADOPTED and AFFIRMED;
27   ///
28   ///
 1         IT IS FURTHER ORDERED that Defendant’s Motion for Leave to Amend Answer
 2   (#42) is DENIED.
 3   Dated this 19th day of December, 2018.
 4
                                                    _____________________________
 5
                                                    Kent J. Dawson
 6                                                  United States District Judge

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
